FILED
                                                                             IN THE OFFICE OF THE
                                                                          CLERK OF SUPREME COURT
                                                                              DECEMBER 15, 2022
                                                                           STATE OF NORTH DAKOTA




                       IN THE SUPREME COURT
                       STATE OF NORTH DAKOTA

                                 2022 ND 228

In the Matter of the Application for
Disciplinary Action Against Kristin
A. Overboe, A Person Admitted to the
Bar of the State of North Dakota
    ----------------
Disciplinary Board of the Supreme Court
of the State of North Dakota,                                        Petitioner
      v.
Kristin A. Overboe,                                                Respondent



                                No. 20220352

      APPLICATION FOR INTERIM SUSPENSION

      INTERIM SUSPENSION ORDERED

      Per Curiam.

[¶1] On December 5, 2022, an Application for Interim Suspension of Kristin
A. Overboe, a member of the Bar of North Dakota, with Affidavit of Assistant
Disciplinary Counsel and supporting documents, was filed under N.D.R.
Lawyer Discipl. 3.4, Threat of Public Harm. Kristin A. Overboe was admitted
to practice law on September 24, 2010, and is currently licensed to practice law
in the courts of North Dakota.

[¶2] The application states that the documents submitted establish grounds
to believe that Overboe has been experiencing a gradual, yet consistent,

                                       1
degeneration of her mental health. Further, that the degeneration has reached
a point where it is the belief of the Office of Disciplinary Counsel that Overboe
can no longer competently represent her clients and poses an imminent threat
to their interests and any potential future clients. Attached to the application
was a petition for rehearing submitted in Buchholz v. Overboe, Supreme Court
No. 20220113; a Declaration of Kristin Overboe filed in Buchholz v. Overboe,
No 02-2020-DM-00102 dated March 1, 2022; a Responsive Declaration of
Kristin Overboe filed in Buchholz v. Overboe, No 02-2020-DM-00102 dated
March 14, 2022; and a Petition for discipline in 6772-SE-2207. In each
document, Overboe discusses her own mental health issues.

[¶3] The petition for discipline states Overboe represented a client in a family
law matter. The petition alleges Overboe failed to comply with discovery,
resulting in her being prohibited from entering evidence and questioning the
opposing party on certain issues. The petition also alleges Overboe was
unprepared for trial. The petition alleges Overboe’s conduct injured the client.
The petition alleges Overboe failed to communicate with the client. The
petition alleges Overboe informed the client she was withdrawing and would
not file an appeal, but did later file a notice of appeal. The petition alleges
Overboe has failed to provide the client with her file. The petition alleges
Overboe’s conduct violated N.D.R. Prof. Conduct 1.1, 1.2, 1.4, 1.16, and 3.4.

[¶4] Under N.D.R. Lawyer Discipl. 3.4(B), Threat of Public Harm, the court
may enter an interim order at any stage of any proceeding immediately
suspending the lawyer pending final disposition of the proceeding predicated
upon the conduct causing the harm or may order such other action as deemed
appropriate. This rule also provides that upon request by counsel or the lawyer
after entry of an interim suspension order, the court shall within ten days
provide an opportunity for the lawyer to demonstrate that the order should not
remain in force.

[¶5] Overboe was given until December 13, 2022, to file a response, and the
parties were given until December 13, 2022, to request a hearing on the
petition. On December 8, 2022, Overboe responded, “I really don’t want to do



                                       2
this. I’m too tired. You guys can just suspend me.” No requests for a hearing
on the petition were received. The Court considered the matter, and

[¶6] ORDERED that Kristin A. Overboe’s license to practice law is
SUSPENDED effective immediately, and until further order of this Court,
pending final disposition of the disciplinary proceedings predicated upon the
complaint filed.

[¶7] IT IS FURTHER ORDERED that Overboe comply with N.D.R. Lawyer
Discipl. 6.3, Notice of Status.

[¶8] Jon J. Jensen, C.J.
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte

[¶9] The Honorable Gerald W. VandeWalle, Justice, was unavoidably absent
and did not participate in the decision.




                                     3